Citation Nr: 1742046	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-39 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hypertension is not attributable to service and was not manifest within one year of separation from service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, Note (1) (2016).  

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

On the matter of a current disability, at the October 2016 hearing the Veteran testified that he chooses not to receive medical treatment for his hypertension.  As such, there is a lack of records documenting the condition.  However, several records, including a September 2015 VA treatment record for example, document "cardiovascular: htn" in the physician's "Review of Systems" portion of the record.  The Board thus finds that the requirement of a current disability has been satisfied.

At the October 2016 hearing, the Veteran testified that he believed hypertension was diagnosed during service when he was treated for a football injury to his ankle.  He testified that since that time, his blood pressure has fluctuated up and down.  He expressed concern regarding whether all of his service records had been obtained as he was treated for hemorrhoids in Fort Hood, Texas during service and had been told by someone that those records could not be located.

Service treatment records (STRs) show that on entry into service, the Veteran's blood pressure was 130 systolic and 80 diastolic.  He did not report pertinent complaints on the accompanying Report of Medical History.  The STRs generated during the course of his military service, including those from Fort Hood surrounding the left ankle injury and treatment for hemorrhoids, which are both of record, do not document any complaints, treatment, or diagnoses pertaining to hypertension.  On the April 1973 separation examination, blood pressure was 120 systolic and 70 diastolic, and hypertension was not documented.  No pertinent complaints were documented on the Report of Medical History at separation.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that hypertension is related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related to hypertension.  Hypertension was not found within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not hypertension, weighs against the credibility of any statement that the disorder persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The record does not include an opinion on the matter of service connection.  However, in addition to the lack of credible lay or medical evidence showing that hypertension was incurred during service, the evidence does not link the disorder to service.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) are not met here.  Consequently, VA is under no duty to obtain a medical opinion addressing direct service connection.  

The Board has considered the Veteran's own contentions that his hypertension is related to military service.  Although the Veteran is competent to report his symptoms, the matter of whether current hypertension relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that his symptoms relate to service cannot be used to establish the required nexus.

Additionally, presumptive service connection for hypertension as a "chronic disease" is not warranted as there is no documentation of hypertension from within one year of the Veteran's 1963 discharge.  As for a continuity of symptomatology between the disorder and service, hypertension was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

As a final matter, the Board recognizes that the Veteran served honorably during the Vietnam Era.  38 C.F.R. § 3.307(a)(6).  However, his DD Form 214 and service records do not depict service in Vietnam, or any foreign service.  Given this, a discussion on presumptive and direct service connection based on herbicide agent exposure is not indicated.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  

In reaching this decision, the Board considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for hypertension is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


